Citation Nr: 9903594	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disability.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

The veteran and her mother




ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from January 1972 to 
May 1979.  

In August 1994, the RO denied the veteran's claim of service 
connection for an acquired psychiatric disability.  The 
veteran was notified of this determination, but did not file 
a timely appeal.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a December 1996 decision of the RO, which 
determined that new and material evidence had not been 
received to reopen the veteran's claim.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for psychiatric 
disability and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim, 
has been presented.  




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for an acquired 
psychiatric disability.  38 U.S.C.A. §§ 5107, 5108, 7104, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In connection with the August 1994 rating decision, the RO 
considered evidence including the veteran's service medical 
records; private medical records from William W. Backus 
Hospital, reflecting treatment from August 1986 to August 
1993; private medical records from Norwich Hospital, 
reflecting treatment from June 1986 to April 1987; and a July 
1994 VA examination.  

The evidence submitted since the August 1994 decision 
includes private medical records from Brian T. Benton, M.D., 
reflecting treatment from April 1996 to April 1997; private 
medical records from Edward Rogalski, R.N., reflecting 
treatment from June 1986 to June 1987; private medical 
records from William W. Backus Hospital, reflecting treatment 
from March 1996 to August 1996; lay statements by the veteran 
and her mother; private medical records from Lawrence Carver, 
M.D., reflecting treatment in May 1983; private medical 
records from William L. Vogel, M.S., reflecting treatment in 
May 1983; Social Security Administration records, reflecting 
treatment from February to May 1986; private medical records 
from Y. Pothiawala, M.D., reflecting treatment in March 1986; 
VA outpatient treatment records, reflecting treatment from 
March 1996 to May 1997; a May 1997 VA examination; personal 
hearing testimony at the RO, dated in January 1998; copies of 
service medical records; copies of newspaper articles; and a 
private medical statement from Helen Fuller, R.N..

In March 1997, the veteran and her mother reported that, in 
1978, the veteran had been raped.  The veteran also reported 
that she began to hear voices.

In April 1997, Brian T. Benton, M.D., reported that he had 
treated the veteran from July 1986 to April 1996.  He 
reported that the veteran had been treated for chronic 
schizophrenia.  He indicated that he had been asked to 
comment as to whether stress and anxiety or difficult life 
situations could bring out her schizophrenic symptoms.  He 
reported that these were understood features of chronic 
schizophrenia.  Dr. Benton reported that there was a 
possibility that the difficulty and stress that the veteran 
had experienced in service might have contributed to the 
schizophrenic illness becoming active.

On VA examination in May 1997, the veteran was reported to 
have been diagnosed with chronic schizophrenia in 1984.  The 
veteran indicated that she had been raped in the summer of 
1978 while in service.  She reported that she had mentioned 
the attack to Helen Fuller, who was a civilian working in the 
military at the time.  She indicated that she had also 
reported the attack to the police.  She reported that she had 
later bought a gun to protect herself and that she had shot 
at the man who had raped her when he approached her house on 
another occasion.  She indicated that she did not report this 
incident to the police.  She reported that she currently had 
nightmares about the rape and heard voices on almost a daily 
basis.  The veteran was diagnosed with chronic paranoid 
schizophrenia.  She was reported to have very poor 
functioning in all professional and social areas to the point 
that she was unemployable and severely isolated.  The 
examiner reported that it was questionable as to when the 
schizophrenia first onset, but that it appeared that she 
might have had symptoms predating 1984, which was when she 
was first diagnosed with schizophrenia, and even when she was 
in the military.  

During a hearing at the RO in January 1998, the veteran's 
mother reported that the veteran had called her after she had 
been raped.  She reported that, after the incident, it was 
difficult for the veteran to calm down and to sleep in a bed.  
The veteran reported that she began to hear voices after she 
had been raped.  The veteran's representative indicated that 
an attempt had been made to obtain a police report but that 
none was available.  

Received in February 1998 was a statement from Helen Fuller, 
R.N., a psychiatric nurse, who reported that she had lived 
with the veteran, from 1974 to 1981, and that the veteran had 
been raped in 1978 or 1979 while in service.  She reported 
that the veteran had told her that she had heard voices.  The 
veteran was reported to have been responding to internal 
stimuli; that is, she was hearing voices and having auditory 
hallucinations.

Received in February 1998 were newspaper articles which were 
claimed by the veteran to have involved the man who had raped 
her.


II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.310 (1998).

As noted hereinabove, the RO previously denied the veteran's 
claim of service connection for psychiatric disability in 
August 1994.  This decision is final and the claim of service 
connection may not be reopened and reviewed on a de novo 
basis unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1104, 20.1105 (1998).

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

The Court of Veterans Appeals (Court) has held that the Board 
must perform a two-step analysis to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the claim in light of all the evidence, both 
old and new.  Manio v. Derwinski, 1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a ratings decision is 
made.  See Hodge, supra.

Furthermore, in order to reopen a previously and finally 
disallowed claim (decided by the Board or RO) there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Thus, in the present case, new and material evidence must 
have been submitted since the August 1994 decision in order 
to reopen the veteran's claim.  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Upon review of the record, the Board finds that, other than 
some duplicate copies of service medical records, the 
additional evidence which has been submitted is new.  

In addition, there is new evidence, particularly the April 
1997 statement by Dr. Benton and the May 1997 VA examination, 
that is relevant to the claim of service connection and 
instrumental in ensuring a complete evidentiary record for 
evaluation of the claim.  See Hodge, supra.  

The veteran contends that, in 1978, she was raped.  In March 
1997 and during a January 1998 hearing at the RO, the 
veteran's mother reported that the veteran had called her 
after she had been raped.  The veteran was reported to have 
had a difficult time calming down and to have heard voices 
following the incident.

In April 1997, Brian T. Benton, M.D., reported that there was 
a possibility that the difficulty and stress that the veteran 
had experienced in service might have contributed to the 
schizophrenic illness becoming active.  On VA examination in 
May 1997, the veteran was diagnosed with chronic paranoid 
schizophrenia, and the examiner reported that she might have 
had an onset of schizophrenia while in service.

The Board finds that this new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a) (1998); Hodge, 
supra.  Consequently, the new evidence is material.  

Thus, since new and material evidence has been submitted, the 
veteran's claim of service connection is reopened and a de 
novo review of the claim is warranted.  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for psychiatric disability, the 
appeal is allowed subject to discussion hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
of service connection for psychiatric disability is reopened, 
the RO, consistent with the principles set forth in Bernard 
v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.

VA has a duty to assist the veteran in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The Court has held that the duty to 
assist the veteran in obtaining and developing facts and 
evidence to support her claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered her medical attention for the 
claimed psychiatric disability since 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain all treatment 
records from any identified treatment 
source not currently of record.  The RO 
should also obtain copies of any police 
records pertaining to the veteran's rape 
in 1978.  All records obtained should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the extent and the likely 
etiology of the claimed psychiatric 
disability.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
medical probability that the veteran is 
suffering from current psychiatric 
disability due to disease or injury which 
was incurred in or aggravated by service.  
The examination report should reflect 
review of the pertinent material in the 
claims folder and include the factors 
upon which the opinions are based.  

3.  The RO should then review the record 
and readjudicate the reopened claim of 
service connection on a de novo basis.  
If the determination remains adverse to 
the veteran, she and her representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until she receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the veteran's case.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

